Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                August 07, 2015

The Court of Appeals hereby passes the following order:

A15E0041. TERRY WILLIAMS v. GEORGIA DEPARTMENT OF HUMAN
    SERVICES, ex rel. ASHLEE B. COOPER, ET AL.

        Applicant’s Petition For Extension Of Time To File Application For
Discretionary Review is hereby GRANTED. The application is to be filed no later
than August 14, 2015.




                                     Court of Appeals of the State of Georgia
                                                                          08/07/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.